                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 PNC BANK, NATIONAL ASSOCIATION,
                                                            Case No. 19 cv 06621
                         Plaintiff,
            v.                                              District Judge: Virginia M. Kendall

 TOBY GILBERT AND JANE GILBERT AS                           Magistrate Judge: Sunil R. Harjani
 TRUSTEE UNDER THE PROVISIONS OF A
 TRUST AGREEMENT DATED THE 13TH
 DAY OF APRIL 2003 AND KNOWN AS
 TRUST NUMBER 041303, JANE GILIBERT,
 TOBY GILBERT, SHAWN GILBERT, GAVIN
 GILBERT, JAMES SCHAEFGES and
 CHRISTYNE J. SCHAEFGES,
                         Defendants.

        MOTION FOR ENTRY OF DEFAULT JUDGMENT AND JUDGMENT OF
                        FORECLOSURE AND SALE

        Plaintiff, PNC Bank, National Association (“PNC Bank”), by its attorneys Carlson Dash,

LLC, and pursuant to FEDERAL RULE OF CIVIL PROCEDURE 55(b)(2) AND 735 ILCS 5/15-1506,

move this Court for entry of default judgment and judgment of foreclosure and sale. In support of

its Motion, Plaintiff states as follows:

        1.       Plaintiff filed this matter on September 11, 2019. Count I alleges a claim for breach

contract related to a guaranty executed by James Schaefges. Count II alleges a claim for breach of

contract related to a guaranty executed by Jane Gilbert. Count III seeks to foreclose a mortgage on

the property commonly known as 9220 Oriole Avenue, Morton Grove, Illinois. Count IV seeks to

foreclose a mortgage on the property commonly known as 1440 Wicke Avenue, Des Plaines,

Illinois.

        2.       On October 8, 2019, Defendant Chrystine J. Schaefges was served with process and

a copy of the Complaint. A copy of the Affidavit of Service is attached as Exhibit 1.



                                                   1
       3.      On September 9, 2019, Defendant Gavin Gilbert was served with process and a

copy of the Complaint. A copy of the Affidavit of Service is attached as Exhibit 2.

       4.      On October 8, 2019, Defendant James Schaefges was served with process and a

copy of the Complaint. A copy of the Affidavit of Service is attached as Exhibit 3.

       5.      On October 9, 2019, Defendant Jane Gilbert was served with process and a copy of

the Complaint. A copy of the Affidavit of Service is attached as Exhibit 4.

       6.      On October 9, 2019, Jane Gilbert as Trustee under the provision of a Trust

Agreement dated the 13th of April, 2003 and known as trust number 041303 was served with

process and a copy of the Complaint. A copy of the Affidavit of Service is attached as Exhibit 5.

       7.      On October 9, 2019, Toby Gilbert as Trustee under the provision of a Trust

Agreement dated the 13th of April, 2003 and known as trust number 041303 was served with

process and a copy of the Complaint. A copy of the Affidavit of Service is attached as Exhibit 6.

       8.      On October 9, 2019, Defendant Shawn Gilbert was served with process and a copy

of the Complaint. A copy of the Affidavit of Service is attached as Exhibit 7.

       9.      On October 9, 2019, Defendant Toby Gilbert was served with process and a copy

of the Complaint. A copy of the Affidavit of Service is attached as Exhibit 8.

       10.     Under FEDERAL RULE      OF   CIVIL PROCEDURE 12(a)(1)(A)(i), the Defendants had

twenty-one (21) days within which to answer or otherwise plead to the Complaint.

       11.     To date, the Defendants, have failed to appear in this matter or to file an answer or

otherwise plead to the Complaint within the time allowed by law.

       12.     This Motion is ripe for consideration as it seeks judgments disposing of all potential

claims in this case.




                                                 2
       13.     In support of this Motion, Plaintiff attaches the Affidavit of Wendy Pollarine-

Matheny as Exhibit 9.

       14.     Attached as Exhibit 10 are copies of SCRAs for Jane Gilbert and James Schaefges.

       15.     The Mortgages and Guaranties upon which Plaintiff’s claims are based also provide

the Plaintiff is entitled to attorneys’ fees and costs incurred in their enforcement. In support of its

request for attorneys’ fees and costs, Plaintiff attaches the Affidavit of Martin J. Wasserman as

Exhibit 11.

       WHEREFORE, Plaintiff respectfully requests that the Court enter:

      (a)     a Default Judgment in Plaintiff’s favor and Jane Gilbert and James Schaefges in the
amount of $198,973.39, plus attorneys’ fees of $5,148.50, and costs of $3,008.65 for a total
judgment of $207,130.54, plus interest accruing after the date of this Motion until judgment;

      (b)    a judgment of foreclosure and sale on the property commonly known as 9220 Oriole
Avenue, Morton Grove, Illinois;

      (c)    a judgment of foreclosure and sale on the property commonly known as 1440 Wicke
Avenue, Des Plaines, Illinois;

       (d)     and for such further, or other, relief this Court deems just and equitable.

                                                      Respectfully submitted,
                                                      PNC BANK, NATIONAL ASSOCIATION
                                                      By: /s/ Martin J. Wasserman
                                                             One of its Attorneys
 Martin J. Wasserman ARDC #6294040
 Justin K. Malenius ARDC #6309596
 C ARLSON D ASH , LLC
 216 S. Jefferson, Suite 504
 Chicago, Illinois 60661
 Telephone: 312-382-1600
 E-mail: mwasserman@carlsondash.com
 E-mail: jmalenius@carlsondash.com




                                                  3
